Order issued December 14, 2012




                                            In The
                                (Court niApprals
                         JTiItiBistrirt of &vats at Dallas
                                     No. 05-11-00600-CV


            BALDEV SINGH, HARMISH KAUR, WAHE GURU ONE, LLC,
                  AND SUBZI MANDI TEXAS LLC, Appellants
                                              V.
             HARVINDER SINGH AND RASPAL SINGH NIJJAR, Appellees


                                          ORDER

       We GRANT appellants' December 13, 2012 unopposed motion for postponement of oral

argument. We DIRECT the Clerk of the Court to remove this case from the January 16, 2013

docket. The case will be resubmitted in due course. No further postponements will be granted.




                                                      A.Ajl (AO A.■&__.A.4
                                                                        .1

                                                     MOLLY F • ,A CIS
                                                     PRESIDIN     STICE